

117 HR 2100 IH: PALS Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2100IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Nehls (for himself, Mr. Crawford, Mr. Weber of Texas, Mr. Perry, Mr. Stauber, and Mr. Balderson) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the Secretary of Transportation from prohibiting the transportation of liquefied natural gas by rail, and for other purposes. 
1.Short titleThis Act may be cited as the Providing Americans with LNG Safely Act or the PALS Act.  2.Liquefied natural gas by rail (a)In generalThe Secretary of Transportation may not issue any regulation or long-term order that— 
(1)prohibits the transportation of methane, refrigerated liquid,, commonly known as liquefied natural gas (LNG), by rail; or (2)restricts or contracts the scope of allowance provided by the final rule of the Pipeline and Hazardous Materials Safety Administration, titled Hazardous Materials: Liquefied Natural Gas by Rail and published in the Federal Register on July 24, 2020 (85 Fed. Reg. 44994). 
(b)Rule of constructionNothing in this section shall be construed to limit the authority of the Secretary of Transportation from issuing short-term emergency orders related to the transportation of liquefied natural gas by rail.   